COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 IN RE
                                                  §               No. 08-10-00136-CV

 CARLOS ESPINOZA,                                 §              An Original Proceeding

                                                  §                   in Mandamus
 RELATOR
                                                  §


                               MEMORANDUM OPINION
                         ON PETITION FOR WRIT OF MANDAMUS

       Relator, Carlos Espinoza, asks this Court to issue a writ of mandamus against the Honorable

Yahara Gutierrez, Judge of the 65th District Court of El Paso County. To be entitled to mandamus

relief, a relator must meet two requirements. First, the relator must show that the trial court clearly

abused its discretion. In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex.

2004). Second, the relator must demonstrate he has no adequate remedy by appeal. Id. at 135-36.

Based on the record before us, we are unable to conclude that Relator is entitled to mandamus relief.

Accordingly, we deny mandamus relief. See TEX .R.APP .P. 52.8(a). Further, we deny Relator’s

motion to stay trial court proceedings. See TEX .R.APP .P. 52.10.



May 5, 2010
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.